Exhibit 10.6
 




ADVOKATERNE NEMETH & SIGETTY  A/S
CBR no. 17022245


FREDERIKSGADE 21. DK - 1265 COPENHAGEN K. Telephone (+ 4 5) 33133344


File no. 19252 OS/jsh Date: 08/07/16




 




TIME-SPECIFIC COMMERCIAL DIRECTOR CONTRACT


This time-specific Commercial Director Contract has been entered into by
PETER HOLVAD
Social Security No.: 101266-2145
Jelshøjvej 47
8270 Højberg (the Commercial Director)


and


NABUfit Global ApS
CBR no. 36955899
Vesterballevej 27, 1 Snoghøj
7000 Fredericia, Denmark

--------------------------------------------------------------------------------



- 2 -






TABLE OF CONTENTS
1.
APPOINTMENT3

2.
WORKPLACE AND RESPONSIBILITIES3

3.
SALARY3

4.
PC, MOBILE PHONE AND INTERNET4

5.
EXPENSES4

6.
HOLIDAYS4

7.
ABSENCE AND ILLNESS5

8.
POSITIONS OUTSIDE THE APPOINTMENT5

9.
CONFIDENTIALITY5

10.
RESIGNATION5

11.
BREACH OF CONTRACT6

12.
RENEGOTIATION6

13.
GOVERNING LAW AND JURISDICTION6.

14.
COPIES6

--------------------------------------------------------------------------------



- 3 -






1.
APPOINTMENT



1.1
The Commercial Director is appointed for the period 01 September 2016 to 28
February 2017 as Commercial Director of the Company.



1.2
The Commercial Director will be a member of the Executive Board and shall report
to CEO Brian Mertz, NABUfit Global, Inc.





2.
WORKPLACE AND RESPONSIBILITIES



2.1
The Commercial Director's workplace is partly in the Company's office and partly
in the Commercial Director's home address. Initially, a minimum of 3 days per
week must be worked in the Company's office in Fredericia. The workplace
agreement can be changed if it turns out that another mechanism better benefits
the Company.



2.2
The weekly working hours are 37 hours per week. The Managing Director has been
made aware that the position requires substantial work effort, and that has been
considered when determining salary.



2.3
The Commercial Director shall travel inside and outside Denmark as required. The
Commercial Director's responsibilities can be found in Appendix 1.





3.
SALARY



3.1
The Commercial Director's gross salary amounts to DKK 50,000 per month. The
Company will pay an additional DKK 5,000, in car benefit. The salary shall be
paid in arrears on the last working day of the month to the bank account the
Commercial Director has provided to the company.



3.2
The Company will also pay 6% of gross wages in pension to the Commercial
Director. The amount shall be invested in accordance with the pension
agreement applicable to the Company. The pension shall be paid monthly in
arrears together with the salary. The pension is applicable from 01 September
2016.



3.3
The parties agree that the Commercial Director shall participate in a stock
option programme in the Company's parent company in the USA. The terms and
conditions shall be agreed in a separate agreement.



 [image00004.jpg]



--------------------------------------------------------------------------------





- 4 -




3.4
The Commercial Director shall receive, in September 2016, 15,000 shares
with a nominal value of USD 0.0001 in NABUfit Global, Inc. free of charge. The
Managing Director's tax consequences thereof are irrelevant to the Company.



3.5
The Commercial Director shall subscribe, on 01 October 2016, DKK 300,000 of
NABUfit Global, Inc. of

shares at USD 0.92 per share with a nominal value of USD 0.0001.




4.
PC, MOBILE PHONE AND INTERNET



4.1
The Company shall make a PC and a mobile phone freely available to the
Commercial Director and shall pay all expenses associated therewith. The company
shall also pay for a home connection at the Commercial Director's home address.



4.2
The Commercial Director's tax consequences from the Managing Director's use of
the abovementioned items are irrelevant to the Company.





5.
EXPENSES



5.1
If the Commercial Director's work involves travel, accommodation, etc. the
Company shall bear all of the necessary expenses thereof. The company shall
provide advance payments to the Commercial Director to cover the costs and shall
reimburse expenses incurred by the Commercial Director at his own expense
against submission of original receipts. Business travel undertaken in a private
car shall be entitled to the reimbursement of fuel costs.





6.
HOLIDAYS



6.1
The Commercial Director is entitled to salary during holidays in accordance with
the Danish Holidays Act. The Managing Director has 6 weeks of holidays. Upon
resignation, the Commercial Director shall not be entitled to payment for
holidays not taken.



6.2
The holidays shall be planned in consultation with Management.

















 [image00005.jpg]



--------------------------------------------------------------------------------



- 5 -










7.
ABSENCE AND ILLNESS



7.1
If, within a period of 12 consecutive months, the Commercial Director has
received sick pay for a total of 120 days, the Commercial Director's Contract
may be terminated with one month's notice, cf. Article 5(2) of the Salaried
Employees Act.





8.
POSITIONS OUTSIDE THE APPOINTMENT



8.1
During the period of employment, the Commercial Director not entitled, without
the written permission of management in each case, to be an active or passive
participant in any other company, hold other paid or unpaid employment or to
undertake paid activities. This also applies to unpaid activities which would
occupy a large part of the Commercial Director's labour.





9.
CONFIDENTIALITY



9.1
The Commercial Director has a duty of confidentiality in relation to what the
Commercial Director learns while performing his duties as Commercial Director,
unless there are conditions which, by their nature, involve informing a third
party. This duty of confidentiality also applies after the Commercial Director's
resignation from the Company. The Commercial Director is required, both during
and after employment, to maintain absolute confidentiality regarding the factors
he gains knowledge of during his work, and if confidentiality is inherently
required or is imposed by his superiors.



9.2
When the Commercial Director resigns, for whatever reason, any material etc.
belonging to the Company in the Managing Director's possession, including
equipment referred in item 4 etc. belonging to the Company must be immediately
returned.





10.
TERMINATION



10.1
Unless otherwise agreed, this Commercial Director Contract, and hence the
employment, shall be automatically terminated on 28 February 2017.



10.2
This Commercial Director Contract cannot be terminated by the Company. The
contract may be terminated by the Commercial Director with notice of at least
one month to the end of a month.



 [image00006.jpg]



--------------------------------------------------------------------------------







- 6 -






10.3
Termination must be in writing.



10.4
If the Commercial Director enters into reorganisation proceedings, or the
Commercial Director's estate is subject to bankruptcy proceedings, the Company
may bring the employment relationship to an end without notice.





11.
BREACH OF CONTRACT



11.1
In the event that the Company or the Commercial Director are guilty of
significant non-performance of their duties in accordance with this contract or
the relevant preconditions under which it was signed, the opposing party can
terminate the Commercial Director Contract without notice or terminate it from a
random date. The party that fails to fulfil its obligations is obliged to
compensate any losses incurred by the other party as a result of the breach of
contract.





12.
RENEGOTIATION



12.1
The parties agree that any extension of the appointment or termination of
time-specific agreement shall be agreed at the end of November/early December
2016.





13.
GOVERNING LAW AND JURISDICTION



13.1
The Contract shall be governed and construed in accordance with Danish law.
International private rules in Danish legislation must be disregarded.



13.2
Any dispute arising in connection with the Commercial Director Contract,
including disputes about the Commercial Director Contract's existence or
validity shall be brought before the Danish courts.





14.
COPIES



14.1
This Commercial Director Contract has been printed in duplicate and signed by
both parties. Each party will receive a copy.



-oOo-










 [image3.jpg]



--------------------------------------------------------------------------------





- 7 -


Fredericia, date  /  2016
 
Fredericia, date  /  2016
For NABUfit Global ApS:
 
 
 
 
 
 
 
________________
 Morten Krarup
   [image4.jpg]




 





--------------------------------------------------------------------------------































































































[image5.jpg]